Exhibit 10.1


[Form of Award Letter – ClosetMaid long-term cash award]








[Date]




[Name]
[Address]


Dear _______:
This letter confirms to you that, pursuant to the Griffon Corporation 2016
Performance Bonus Plan (the “Plan”), you have been granted, subject to the terms
set forth below, a cash award of $_______ (the “Award”) by Griffon Corporation
(the “Company”) with a grant date of December 20, 2017 (the “Grant Date”). The
Award shall be governed by the terms of this letter and the terms of the Plan,
and capitalized terms that are not otherwise defined herein shall have the
meanings given in the Plan.
Subject to your continued service with the Company or its subsidiaries, your
Award shall vest and become payable to you if, and only if, the “Target
Performance Metric” is satisfied. The Target Performance Metric shall mean that
the cumulative EBITDA of ClosetMaid LLC for the period October 1, 2017 through
September 30, 2019, as determined by the Committee, is at least $50 million.
“EBITDA” shall mean earnings before interest, taxes, depreciation and
amortization. EBITDA shall be calculated with respect to ClosetMaid LLC in a
manner consistent with the financial statements of ClosetMaid LLC as included in
the financial statements of the Company, except that any management fees paid by
ClosetMaid to the Company shall be added back for purposes of computing EBITDA.
The Committee shall also make adjustments to the EBITDA performance goal to
reflect the impact of acquisitions, dispositions, or other unusual,
non-recurring or extraordinary events, as determined by the Committee. The
“Committee” for purposes herein shall mean the Compensation Committee of the
Board of Directors of the Company.
Except as specified below regarding a termination of your employment for Good
Reason or by the Company without Cause following a Change in Control, payment of
your Award shall occur after the Committee has determined that the Target
Performance Metric has been satisfied and between October 1, 2019 and December
31, 2019; provided that payment of your Award shall be made only if you are
employed by the Company or one of its subsidiaries on the date of payment or if
a termination of your employment occurred as a result of your death while you
are employed by the Company. In the event that your employment terminates due to
your death, your Award, if vested and payable, shall be paid to your estate. If
the Target Performance Metric is not satisfied, your Award shall be forfeited in
its entirety and no amounts will be payable hereunder.
In the event that, prior to December 31, 2019, both (i) a Change in Control of
the Company occurs and (ii) following such Change in Control the Company
terminates your employment without Cause or you terminate your employment for
Good Reason, then your entire Award shall be paid to you within thirty (30) days
following such termination of employment unless you have already been paid your
Award or the Committee determines after September 30, 2019 and prior to any such
termination of your employment that the Target Performance Metric was not
achieved. For purposes of this letter, (i) “Change in Control” and “Cause” shall
have the meanings given in the Griffon Corporation 2016 Equity Plan, and (ii)
“Good Reason” shall mean (a) a material reduction in your base salary or annual
bonus opportunity, or (b) a material diminution of your authority and
responsibilities.
Upon your termination of service with the Company or its subsidiaries for any
reason (other than due to your death while you are providing services to the
Company or a termination by you of your employment for Good Reason or by the
Company without Cause following a Change in Control) prior to the payment of
your Award, your Award shall be immediately forfeited on such date with no
further compensation due to you.


712 Fifth Avenue, 18th Floor, New York, NY 10019 T.212.957.5000 F.212.957.5040
www.griffon.com

24208403.7

--------------------------------------------------------------------------------




To the extent you may be entitled to severance payments in connection with a
termination of your employment that are calculated with reference to bonuses
that have been paid to you, any amounts paid to you pursuant to this letter
agreement shall be considered part of (and shall increase) the annual bonus that
is paid to you in any given year for purposes of calculating such severance
amounts.
The construction and interpretation of any provision of this letter or the Plan
shall be final and conclusive when made by the Committee. Nothing in this letter
shall confer on you the right, express or implied, to continue in the service of
the Company or its subsidiaries or interfere in any way with the absolute right
of the Company or its subsidiaries to terminate your service at any time.
It is intended that your Award and this letter either be exempt from or comply
with Section 409A of the Code and the Treasury Regulations thereunder
(collectively, “Section 409A”), and this letter and your Award shall be
construed consistent with such intent. To the extent that any payment hereunder
is due upon a termination of service, no amount will be payable unless such
termination constitutes a “separation from service” within the meaning of
Section 409A. Notwithstanding any other provision of this letter to the
contrary, if you are a “specified employee” within the meaning of Section 409A,
and a payment under this letter would be subject to additional tax under Section
409A if such payment is paid within six (6) months after your “separation from
service,” then such payment (i) shall not be paid during the six-month period
immediately following your separation from service and shall instead be paid to
you in a lump-sum cash payment on the first date following the date that is six
months after your separation from service or (ii) if your separation from
service is due to your death, shall be paid on the 10th business day following
your death. Each payment under this letter agreement shall be considered a
separate installment in a series of payments for purposes of Section 409A. No
payment hereunder, in any event, shall be made later than March 15, 2020.
Neither the Company, nor any of its subsidiaries or affiliates will have any
responsibility for any taxes imposed on you in connection with this letter,
including, without limitation, any taxes or interest that may be imposed under
Section 409A.
The Company or its subsidiaries shall have the right to withhold from payment of
the Award any federal, state or local income, payroll and/or other taxes that
the Company or its subsidiaries determines in its sole discretion to be required
by law to be withheld and to take such other action as the Committee may deem
advisable to enable the Company and you to satisfy obligations for the payment
of withholding taxes and other tax obligations relating to the Award.
The provisions of this letter agreement shall be governed and construed in
accordance with the laws of the State of Delaware without giving effect to the
choice of law principles thereof.


[remainder of page intentionally blank]


2
24208403. 7

--------------------------------------------------------------------------------






Please promptly sign and return a copy of this agreement to the Company
indicating your acceptance of the Award. This acknowledgement must be returned
within thirty (30) days; otherwise, the Award will lapse and become null and
void.
Very truly yours,

GRIFFON CORPORATION




By: ____________________________________
Name:    
Title:    




ACKNOWLEDGED AND ACCEPTED




_______________________________________
[Name]




Dated: _________________________________


3
24208403. 7